DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant’s election of Invention I, claims 1-8 in the reply filed on 9/22/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 9-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/22/2021.
Information Disclosure Statement
The information disclosure statement(s) (IDS) have/were filed on 3/25/2022. The information disclosure statement(s) been considered by the Examiner, unless otherwise noted.
Specification
Applicant’s amendments to the specification have overcome the objections previously set forth.
Claim Interpretation - 35 USC § 112(f)
The prior interpretation of the term “binder” is withdrawn. The term “binder” is interpreted as the broadest reasonable interpretation of the term to a person having ordinary skill in the art.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim(s) 1-5, 8 and 20 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1 & 20, the limitation “wherein the immobilized filter media is connected to the side wall of the housing along a peripheral edge of the filter media so that the water enters filter media only through the enter surface and exits the filter media only through the exit surface” lacks support in the original disclosure and therefore constitutes new matter.
The written description does not clearly allow persons of ordinary skill in the art to recognize that the inventor was in possession of the invention, and that the invention, in that context, is what is now claimed. MPEP § 2163.02.
For at least these reasons, the above claim(s) and its/their dependent claim(s) are included in this rejection.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim(s) 1-5, 8, and 20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “a top surface of the filter” in limitation 6, line 2.
There is insufficient antecedent basis for this limitation in the claim. It is unclear if the limitation refers to the “flat enter surface” of limitation 3, line 2; or another surface. As such, the claim is indefinite for failing to distinctly claim the invention.
Note: For examination against the prior art; based on the on the broadest reasonable interpretation and the disclosed specification, the limitation of the “top surface of the filter” in limitation 6, line 2 has been interpreted as the “flat enter surface” of limitation 3, line 2.
Note: Applicant could overcome this rejection by amending claim 1 to recite “the flat enter surface for the filter” in limitation 6, line 2.
Claim 1 recites the limitation “the enter surface” in limitation 6, line 4.
There is insufficient antecedent basis for this limitation in the claim. It is unclear if the limitation refers to the “flat enter surface” of the filter of limitation 3, line 2; or another “enter surface”. As such, the claim is indefinite for failing to distinctly claim the invention.
Note: For examination against the prior art; the limitation of the “the enter surface” in limitation 6, line 4 has been interpreted as the “flat enter surface” of limitation 3, line 2.
Note: Applicant could overcome this rejection by amending claim 1 to recite “the flat enter surface” in limitation 6, line 4.
Claim 20 recites the limitation “the enter surface” in limitation 5, line 4.
There is insufficient antecedent basis for this limitation in the claim. It is unclear if the limitation refers to the “flat enter surface” of limitation 3, line 2; or another enter surface. As such, the claim is indefinite for failing to distinctly claim the invention.
Note: For examination against the prior art; based on the on the broadest reasonable interpretation and the disclosed specification, the limitation of the “enter surface” in limitation 5, line 4 has been interpreted as the “flat enter surface” of limitation 3, line 2.
Note: Applicant could overcome this rejection by amending claim 1 to recite “the flat enter surface” in limitation 5, line 4.
Claim(s) 20 recite(s) the limitation “the filter changes uniformly, or almost uniformly”.
This limitation is unclear. The term “almost uniformly” is not defined by the claim, the specification does not provide some standard for measuring the scope of the term, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Some objective standard must be provided in order to allow the public to determine the scope of the claim and what is meant by the term “almost uniformly” which can have varied meaning.
Therefore, the claim requires the exercise of subjective judgment without restriction. Thus, the claim is rendered indefinite as the claim scope is depend solely on the unrestrained, subjective opinion of a particular individual purported to be practicing the invention. MPEP 2173.05(b).IV.
Consequently, a person of ordinary skill in the art would not be able to particularly point out and distinctly define the metes and bounds of the subject matter of the claim. Therefore, the claim is indefinite for failing to distinctly claim the invention.
For at least these reasons, the above claim(s) and its/their dependent claim(s) are included in this rejection.
Claim Rejections - 35 USC § 112(d)
The prior rejection is moot as claim 18 has been canceled.
Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under AIA  35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim(s) 1-3, 4-5, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 6454941 to Cutler et. al.; in further view of US Patent Application Publication No. 20080110820 by Knipmeyer et. al.
Regarding claim(s) 1, Cutler teaches a water filtration system (see Abstract “A replaceable gravity-flow cyst-reducing water filter cartridge for placement in a water filter carafe”) comprising:
a raw water reservoir (see column 2, line(s) 51-54 “The water filtration device further comprises a water filter carafe having a pour spout, and where the filter cartridge is mounted in a receptacle located in an untreated water reservoir of the filter carafe.”);
a clean water reservoir (see column 1, line(s) 34-36 “Water from a tap is simply poured into the top of the filtration unit and is allowed to flow through a replaceable filter cartridge to a treated water reservoir for later use.”; the tap and/or the top of the filtration unit reads on the raw water reservoir, and the treated water reservoir reads on the clean water reservoir claimed); and
a filter (24) (see Figs. 2 & 6, filter media 24) to provide passage of water from the raw water reservoir to the clean water reservoir (see column 1, line(s) 34-36 “Water from a tap is simply poured into the top of the filtration unit and is allowed to flow through a replaceable filter cartridge to a treated water reservoir for later use.”),
wherein a top of the filter (24) comprises a flat enter surface (14) and a bottom of the filter (24) comprises an exit surface (28); and
a housing (12) comprising a side wall (15),
wherein the filter (24) comprises:
an immobilized filter media (24) (see column 6, line(s) 49-53 “The packed bed of ion-exchange resin 24 is bounded at the top by the cap 17, whereas, the packed bed of ion-exchange resin 24 is bounded at the bottom by one side 28a of a bottom screen 28”; the packed bed 24 reads on the immobilized filter media, because it is immobilized between the cap 17 and the bottom screen 28) comprising:
particles (see column 8, line(s) 11-12 “the packed bed of ion-exchange resin 24 further includes carbon granules”; the ion resin reads on the claimed binder, and the carbon granules read on the claimed particles);
wherein the immobilized filter media (24) is connected to the side wall (15) of the housing (12) along a peripheral edge of the filter media (24) so that the water enters filter media (24) only through the enter surface and exits the filter media (24) only through the exit surface (see Fig. 2, flow path of water 19; and column 8, line(s) 47-51 “as shown in FIGS. 1-3, both the packed bed of ion-exchange resin 24 and the cyst-reducing filter element 30 are designed to fit snugly into the filter housing 12, that is, there is no bypass of water around the sides”);
wherein the filter (24) has the flat enter surface (14) that is substantially horizontal (see Figs. 2 & 6),
wherein the water flows axially through the filter (24) (see Figs. 2 & 6, axial flow 19; and see column 7, line(s) 55-57 “The dotted line 19 in FIGS. 1-6 outlines the flow path of the water from the cap 17 to the treated water outlet port 22 of the gooseneck conduit 18.”);
wherein the flow of water is achieved by gravity pressure (see Title; and column 6, line(s) 8-10 “the terms “gravity-flow” and “gravity-assisted” refer to the natural flow of water under the influence of the earth’s gravitational forces.”).
The raw water reservoir is fully capable of performing the functional limitation(s) defining “a head height above a top surface of the filter when completely full sufficient to generate a water pressure greater than 0.496 KPa (0.072 psi) at the enter surface [1.99 inches of water at 60 °F]” (see column 6, line(s) 8-10 “the terms “gravity-flow” and “gravity-assisted” refer to the natural flow of water under the influence of the earth’s gravitational forces.”; and column 11, line(s) 37-38 “a primed water flux of at least about 10 ml/min/cm3 under a water pressure of 0.3 psig”). In the current case, there are no structural limitations on the water filtration system, which would alter the naturally occurring head pressure of water.
As such, the water pressure at the flat enter surface (14) of Cutler will also be uniform across the flat enter surface (14) of the filter as the head pressure drops due to flow through the filter and filter media (see column 6, line(s) 8-10 “the terms “gravity-flow” and “gravity-assisted” refer to the natural flow of water under the influence of the earth’s gravitational forces.”).
It has been held that the recitation that an element is “capable of” performing a function or operable to perform (e.g., “configured to”, “adapted to”) does not teach away from prior art structure if the prior art has the same capability but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. MPEP 2114.II.
Cutler is silent as to wherein particles that do not shift with respect to one another and define a fixed pore structure; wherein the filter is configured such that a flow of water through the filter changes uniformly, with a change in head pressure; and wherein a total volume of the filter is greater than 16 cubic centimeters.
Regarding where a total volume of the filter is greater than 16 cubic centimeters; it has been determined that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. MPEP § 2144.04.IV.A.¶2. In the current case, a change in the volume would not cause the device to perform differently, because the claimed invention and the water filtration system of Cutler both perform the same gravity-assisted filtration. Further, a person having ordinary skill in the art would have found it obvious to change the volume of the filter based on the volume of water to be treated, the level of contaminants in said water, and/or the cost of the filter media.
Regarding where particles that do not shift with respect to one another and define a fixed pore structure; wherein the filter is configured such that a flow of water through the filter changes uniformly, with a change in head pressure;
while, Cutler teaches a “base” device, a water filtration system comprising a granular filter media, upon which the claimed invention can be seen as an “improvement”; Knipmeyer teaches a “comparable”, Gravity Flow Carbon Block Filter (see Title), that is not the same as the base device; but which has been improved in the same way as the claimed invention, particles do not shift with respect to one another (see ¶ [0076] “The filter 20 can contain activated carbon that is bonded with a binder to form an integrated, porous, composite, carbon block. The activated carbon can be in the form of particles or fibers. In some embodiments, the filter 20 includes at least one additional active material, such as ceramic or zeolite particles. The active material(s) can also be bound together with the carbon and the binder within the porous composite block.”) and define a fixed pore structure; and the filter is configured such that a flow of water through the filter changes uniformly, with a change in head pressure (see ¶ [0090] “Binders from these ranges may be selected that become tacky enough to bind the media particles together in a solid profile, but that maintain a high percentage of the media particle surface area uncovered/unblocked and available for effective filtration. Further, binders from these ranges may be selected that leave many interstitial spaces/passages open in the solid profile; in other words, it is desirable to have the binder not completely fill the gaps between media particles. With binders in these ranges, blocks have been made according to embodiments of the invention that have excellent pressure drop. It is believed that this excellent, low pressure drop results from the various block shapes and the porosity and high amount of interstitial spaces and passages through the solid profile.”)
in order to forming a solid filter media with controllable surface area, porosity, pressure drop, and flow rates (see ¶ [0090] “Binders from these ranges may be selected that become tacky enough to bind the media particles together in a solid profile, but that maintain a high percentage of the media particle surface area uncovered/unblocked and available for effective filtration. Further, binders from these ranges may be selected that leave many interstitial spaces/passages open in the solid profile; in other words, it is desirable to have the binder not completely fill the gaps between media particles. With binders in these ranges, blocks have been made according to embodiments of the invention that have excellent pressure drop. It is believed that this excellent, low pressure drop results from the various block shapes and the porosity and high amount of interstitial spaces and passages through the solid profile.”).
Therefore, it would have been obvious that a person having ordinary skill in the art before the effective filling date would have been capable of applying the known method of enhancement, immobilizing the particles of the filter media with a binder, such that particles that do not shift with respect to one another and define a fixed pore structure, and the filter is configured such that a flow of water through the filter changes uniformly, with a change in head pressure; as taught by Knipmeyer in the same way to the device of Cutler, to yield the predictable result of forming a solid filter media with controllable surface area, porosity, pressure drop, and flow rates (see Knipmeyer ¶ [0090]). KSR, 550 U.S. at 417, 82 USPQ2d at 1396. MPEP 2143.I.C.
Further, it would have been obvious that a person having ordinary skill in the art before the effective filling date would have been capable of providing a filter media including particles that do not shift with respect to one another and define a fixed pore structure, and configured such that a flow of water through the filter changes uniformly, with a change in head pressure, by applying a particular known technique of immobilizing the particles of the filter media with a binder as taught by Knipmeyer, to a known device that was ready for improvement, the water filtration system of Cutler, in order to obtain the predictable result of filter media that does not block the inlet of the filter cartridge (see Cutler column 8, line(s) 15-23 “a commercially available water carafe (not shown) having a cap 17 that does not include a baffle plate 21 is tilted during pouring, the ion-exchange resin 24 tends to flow into the cap 17 and occasionally even after the carafe is returned to its upright position, some of the ion-exchange resin 24 remains lodged in the raised top surface 17 a of the cap 17, blocking all of the untreated water inlet ports 20 on the raised top surface 17 a, as shown in FIG. 8c”). MPEP 2143.I.D.
Regarding claim(s) 2, the combination of Cutler and Knipmeyer teaches the water filtration system of claim 1.
Cutler further teaches a container to enclose the raw water reservoir and the filter (24) (see column 1, line(s) 32-36 “This is because such water filter carafes are relatively low in cost and operate in a simple manner. Water from a tap is simply poured into the top of the filtration unit and is allowed to flow through a replaceable filter cartridge to a treated water reservoir for later use. Water from a tap is simply poured into the top of the filtration unit and is allowed to flow through a replaceable filter cartridge to a treated water reservoir for later use.”; the water filter carafe reads on the claimed container; because said carafe contains the raw water reservoir at the top, and the filter (24)), as evidenced by Knipmeyer (see Fig. 1, carafe 100, raw water reservoir 110, and filter 10).
Regarding claim(s) 3, the combination of Cutler and Knipmeyer teaches the water filtration system of claim 1.
Cutler further teaches:
a passage (water inlet ports 20) between the raw water reservoir and the filter (24).
The combination of Cutler and Knipmeyer is silent as to wherein the filter is located at a position offset above the bottom of the clean water reservoir.
However, Knipmeyer further teaches wherein the filter (10) is located at a position offset above the bottom of the clean water reservoir (130) (see Fig. 1) in order to generate a head pressure at the filter into the clean water reservoir (see ¶ [0072] “The filtered water W’ flows into cavity 22 of the filter 20 and out through bottom 16 of the filter cup 14 into lower reservoir 130.”)
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date to position the filter at an offset above the bottom of the clean water reservoir as taught by Knipmeyer in the water filtration system of the combination of Cutler and Knipmeyer in order yield the predictable result of generating a pressure deferential between the bottom of the filter and the bottom of the clean water reservoir, thereby. MPEP 2143.G.
Further, it would have been obvious to a person having ordinary skill in the art before the effective filling date to combine water filtration system of the combination of Cutler and Knipmeyer with an offset in the position of the filter below the bottom of the raw water reservoir as taught by Hughes, to yield the predictable results of increase the head pressure at the filter. MPEP 2143.A.
Regarding claim(s) 4, the combination of Cutler and Knipmeyer teaches the water filtration system of claim 1.
Cutler further teaches wherein water exits the filter (24) axially through the exit surface (28) (see Figs. 2 & 6, axial flow 19; and column 7, line(s) 55-57 “The dotted line 19 in FIGS. 1-6 outlines the flow path of the water from the cap 17 to the treated water outlet port 22 of the gooseneck conduit 18.”).
Regarding claim(s) 5, the combination of Cutler and Knipmeyer teaches the water filtration system of claim 4.
Regarding, the claim limitation of “the head height generates a water pressure that is uniform across the flat enter surface”; the pressure drop on the flat enter surface (14) of the filter (24) is an inherent property of the fluid being treated and the head height of said fluid above the flat enter surface (14). A claim is only limited by positively recited elements. Thus, inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims. MPEP 2115.
Further; while the combination of Cutler and Knipmeyer does not address the water pressure on the flat enter surface (14) of the filter being uniform, it has been determined that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.
In the current case, the claimed invention does not recite structural limitation to the filter surface or the raw water reservoir, which would alter the naturally occurring uniformity of water pressures at identical or substantially identical head heights. As such, the water pressure at the flat enter surface (14) of the combination of Cutler and Knipmeyer will also be uniform (see column 6, line(s) 8-10 “the terms “gravity-flow” and “gravity-assisted” refer to the natural flow of water under the influence of the earth’s gravitational forces.”).
A prima facie case of either anticipation or obviousness has been established. Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. Absent persuasive evidence that the compositions are different, the prior art is considered to have the same properties with respect to a uniform water pressure on the flat enter surface (14) of the filter as that claimed. MPEP 2112.01.
Regarding claim(s) 20, Cutler teaches the water filtration system (see Abstract “A replaceable gravity-flow cyst-reducing water filter cartridge for placement in a water filter carafe”) comprising:
a raw water reservoir (see column 2, line(s) 51-54 “The water filtration device further comprises a water filter carafe having a pour spout, and where the filter cartridge is mounted in a receptacle located in an untreated water reservoir of the filter carafe.”);
a clean water reservoir (see column 1, line(s) 34-36 “Water from a tap is simply poured into the top of the filtration unit and is allowed to flow through a replaceable filter cartridge to a treated water reservoir for later use.”; the tap and/or the top of the filtration unit reads on the raw water reservoir, and the treated water reservoir reads on the clean water reservoir claimed);
a filter (see Figs. 2 & 6, filter media 24) to provide passage from the raw water reservoir to the clean water reservoir (see column 1, line(s) 34-36 “Water from a tap is simply poured into the top of the filtration unit and is allowed to flow through a replaceable filter cartridge to a treated water reservoir for later use.”),
wherein a top of the filter (24) comprises a flat enter surface (14) and a bottom of the filter comprises an exit surface (28); and
a housing (12) comprising a side wall (15),
wherein the filter comprises an immobilized filter media (24) (see column 6, line(s) 49-53 “The packed bed of ion-exchange resin 24 is bounded at the top by the cap 17, whereas, the packed bed of ion-exchange resin 24 is bounded at the bottom by one side 28a of a bottom screen 28”; the packed bed 24 reads on the immobilized filter media, because it is immobilized between the cap 17 and the bottom screen 28) including:
particles (see column 8, line(s) 11-12 “the packed bed of ion-exchange resin 24 further includes carbon granules”; the ion resin and the carbon granules read on the claimed particles);
wherein the immobilized filter media (24) is connected to the side wall (15) of the housing (12) along a peripheral edge of the filter media (24) so that the water enters filter media (24) only through the enter surface (14) and exits the filter media (24) only through the exit surface (28) (see Fig. 2, flow path of water 19; and column 8, line(s) 47-51 “as shown in FIGS. 1-3, both the packed bed of ion-exchange resin 24 and the cyst-reducing filter element 30 are designed to fit snugly into the filter housing 12, that is, there is no bypass of water around the sides”);
wherein the water flows axially through the filter (24) (see Figs. 2 & 6, axial flow 19) (see column 7, line(s) 55-57 “The dotted line 19 in FIGS. 1-6 outlines the flow path of the water from the cap 17 to the treated water outlet port 22 of the gooseneck conduit 18.”);
wherein the exit surface (28) is at an angle to horizontal (see Figs. 2 & 6), and
wherein air on the exit surface (28) exits the exit surface by floating off to one side (see column 9, line(s) 25-46 “as shown in FIGS. 1-6, each of which shows a design that further facilitates the removal of any air bubbles trapped underneath the bottom screen 28 in the first chamber 38. In particular, FIG. 2 shows an embodiment of the filter cartridge 10 where the bottom screen 28 is attached at an angle to the inside of the side surface 15 of the filter housing 12. … Further, the air vent conduit 42 is disposed within the upper region 31 and at a peripheral surface of the packed bed of ion-exchange resin 24, with the air vent conduit 42 being on the same side of the filter housing 12 as the gooseneck conduit 18. In addition, the entry end 44 of the air vent conduit 42 is positioned at the end of the ceiling 28b having the high area in the first chamber 38, so that any air bubbles trapped within the first chamber 38 may enter the entry end 44 of the air vent conduit 42 and escape through the exit end 46, thus, minimizing the build up of air bubbles in the first chamber 38.”).
The filter (24) is fully capable of performing the functional limitation(s) “a flow of water through the filter changes uniformly, or almost uniformly, with a change in head pressure” (see column 2, line(s) 38-40 “it is desirable to provide a water filtration device that can deliver substantial volumes of filtered water at relatively low water pressures.”; and column 1, line 66 to column 2, line 6 “Maximum flow rates are achieved when water has displaced the air in the filter pores. This displacement of air from the pores and its replacement with water can be referred to as priming and when this displacement process is complete the filter is referred to as being in the primed state. The maximum flow rate is achieved when the filter element remains in the primed state.”). It has been held that the recitation that an element is “capable of” performing a function or operable to perform (e.g., “configured to”, “adapted to”) does not teach away from prior art structure if the prior art has the same capability but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. MPEP 2114.II.
Cutler is silent as to wherein the filter media includes a binder; the particles are bound together with the binder.
Regarding where the filter media includes a binder, and the particles are bound together with the binder; while, Cutler teaches a “base” device, a water filtration system comprising a granular filter media, upon which the claimed invention can be seen as an “improvement”; Knipmeyer teaches a “comparable”, Gravity Flow Carbon Block Filter (see Title), that is not the same as the base device; but which has been improved in the same way as the claimed invention, the filter media includes particles and a binder and the particles are bound together with the binder (see ¶ [0076] “The filter 20 can contain activated carbon that is bonded with a binder to form an integrated, porous, composite, carbon block. The activated carbon can be in the form of particles or fibers. In some embodiments, the filter 20 includes at least one additional active material, such as ceramic or zeolite particles. The active material(s) can also be bound together with the carbon and the binder within the porous composite block.”) in order to forming a solid filter media with controllable surface area, porosity, pressure drop, and flow rates (see ¶ [0090] “Binders from these ranges may be selected that become tacky enough to bind the media particles together in a solid profile, but that maintain a high percentage of the media particle surface area uncovered/unblocked and available for effective filtration. Further, binders from these ranges may be selected that leave many interstitial spaces/passages open in the solid profile; in other words, it is desirable to have the binder not completely fill the gaps between media particles. With binders in these ranges, blocks have been made according to embodiments of the invention that have excellent pressure drop. It is believed that this excellent, low pressure drop results from the various block shapes and the porosity and high amount of interstitial spaces and passages through the solid profile.”).
Therefore, it would have been obvious that a person having ordinary skill in the art before the effective filling date would have been capable of applying the known method of enhancement, immobilizing the particles of the filter media with a binder, as taught by Knipmeyer in the same way to the device of Cutler, to yield the predictable result of forming a solid filter media with controllable surface area, porosity, pressure drop, and flow rates (see Knipmeyer ¶ [0090]). KSR, 550 U.S. at 417, 82 USPQ2d at 1396. MPEP 2143.I.C.
Further, it would have been obvious that a person having ordinary skill in the art before the effective filling date would have been capable of providing a filter media including particles and a binder, and the particles are bound together with the binder by applying a particular known technique of immobilizing the particles of the filter media with a binder as taught by Knipmeyer, to a known device that was ready for improvement, the water filtration system of Cutler, in order to obtain the predictable result of filter media that does not block the inlet of the filter cartridge (see Cutler column 8, line(s) 15-23 “a commercially available water carafe (not shown) having a cap 17 that does not include a baffle plate 21 is tilted during pouring, the ion-exchange resin 24 tends to flow into the cap 17 and occasionally even after the carafe is returned to its upright position, some of the ion-exchange resin 24 remains lodged in the raised top surface 17 a of the cap 17, blocking all of the untreated water inlet ports 20 on the raised top surface 17 a, as shown in FIG. 8c”). MPEP 2143.I.D.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Cutler and Knipmeyer, in further view of US Patent No. 6524477 to Hughes.
Regarding claim(s) 8, the combination of Cutler and Knipmeyer teaches the water filtration system of claim 1.
The combination of Cutler and Knipmeyer, as applied to claim 1 above, is silent at to wherein the side wall (15) attaches the filter (24) to the raw water reservoir.
However, Hughes teaches a water filtration system (100) wherein the side wall (see Fig. 8, flange 47 of side wall 36 of the filter cup 30) of the filter (10/30) (see column 9, line(s) 33-37 “An outwardly protruding flange 47 having a shelf or interior bearing surface 46, and two annular grooves 52 and 54 located around the outside surface of flange 47 exists at the upper end 42 of container 30 to receive O-rings 80 and 82, respectively as shown in FIG. 13”) attaches the filter (10/30) to the raw water reservoir (110) (see Figs. 1 & 13) in order to form a water tight seal between the filter and the raw water reservoir (see column 10, line(s) 20-40 “The upper reservoir 110 of the carafe assembly 100, shown in FIG. 13, … includes a base 111 with a sleeve 114 … Sleeve 114 has an axial bore or sleeve bore 116 extending there through… The upper end of sleeve bore 116 has a larger diameter end portion 132, which results in an annular seating surface shoulder 134 extending radially outward from sleeve 114 and a sidewall 136 having annular grooves 138 and 140 for receiving O-rings 80 and 82, respectively, on flange 47 of container 30, when the filter cartridge 10 is assembled with the sleeve 114, as shown in FIG. 14. Also, when assembled as shown in FIGS. 1 and 13, the bottom surface 48 of flange 47 bears on the shoulder or bearing surface 134 of the upper end of sleeve 114 and the O-rings 80 and 82 fit into annular grooves 138 and 140, respectively, thus forming a water tight seal in the base 111 of upper reservoir 110”).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date to attach the filter to the raw water reservoir at the side wall of the filter as taught by Hughes in the apparatus of the combination of Cutler and Knipmeyer in order to a water tight seal between the filter and the raw water reservoir. MPEP 2143.G.
Response to Amendment
Applicant’s amendments to the claims have overcome rejections under 35 USC § 103, 112(a), 112(d), & 112(b) previously set forth.
New rejections under 35 U.S.C. § 112(a), 112(b) & 103 are presented as necessitated by the most recent amendment.
Response to Arguments
Applicant’s arguments, see page(s) 10-11, with respect to the rejection(s) of claim(s) 1 under 35 USC § 112(a) & 112(b) as a result of the interpretation of the term “binder” under 112(f) have been fully considered, and are persuasive. The interpretation of the term “binder” under 35 USC § 112(f) has been withdrawn. Claim 1 was amended to not include the term “binder”, as such the prior rejections are overcome by rejection. No new rejections for the use of the term “binder in claim 20 are presented.
Applicant’s arguments, see page(s) 11-14, with respect to the rejection(s) of claim(s) 1 & 20 under 35 USC § 103 have been fully considered, but they are not persuasive.
In response to applicant’s argument that the filter of Knipmeyer would need to be reshaped to eliminate an open central core, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In the current case, the obvious combination of Cutler and Knipmeyer is not based on the shape of the material in Knipmeyer, but rather on the filtration material itself and the properties for said filter media (see ¶ [0090] “Binders from these ranges may be selected that become tacky enough to bind the media particles together in a solid profile, but that maintain a high percentage of the media particle surface area uncovered/unblocked and available for effective filtration. Further, binders from these ranges may be selected that leave many interstitial spaces/passages open in the solid profile; in other words, it is desirable to have the binder not completely fill the gaps between media particles. With binders in these ranges, blocks have been made according to embodiments of the invention that have excellent pressure drop. It is believed that this excellent, low pressure drop results from the various block shapes and the porosity and high amount of interstitial spaces and passages through the solid profile.”).
In response to applicant’s arguments against the references individually, see page 14; one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL OLIVERA whose telephone number is (571)270-0391. The examiner can normally be reached on M-F: 9:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali P. Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGEL OLIVERA
Examiner
Art Unit 1773

/A.O./ Examiner, Art Unit 1773 

/Magali P Slawski/Supervisory Patent Examiner, Art Unit 1773